Case 2:20-cv-00755 Document 1 Filed 11/17/20 Page 1 of 6 PageID #: 1




                                                         2:20-cv-00755
Case 2:20-cv-00755 Document 1 Filed 11/17/20 Page 2 of 6 PageID #: 2
Case 2:20-cv-00755 Document 1 Filed 11/17/20 Page 3 of 6 PageID #: 3
Case 2:20-cv-00755 Document 1 Filed 11/17/20 Page 4 of 6 PageID #: 4
Case 2:20-cv-00755 Document 1 Filed 11/17/20 Page 5 of 6 PageID #: 5
Case 2:20-cv-00755 Document 1 Filed 11/17/20 Page 6 of 6 PageID #: 6




                                                         2:20-cv-00755
